                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                    CRIMINAL ACTION NO. 1:17-CR-00073-KDB
 UNITED STATES OF AMERICA,

                Plaintiff,

       v.                                                        ORDER

 DAVID R. PAYNE,

                Defendant.


   THIS MATTER is before the Court on Defendant’s Amended Motion for Early Termination

of Supervised Release (Doc. No. 66).1 The United States Attorney’s Office and the United States

Probation Office do not oppose the motion.

   Title 18, United States Code, Section 3583(e)(1) allows a court to terminate a term of

supervised release after one year where warranted by the conduct of the defendant and the interest

of justice. Defendant was sentenced to a two-year term of supervised release which began on or

about October 22, 2018. According to the motion, Defendant has fully complied with the terms of

his supervised release. Therefore, the Court finds good cause to terminate supervised release early.

   IT IS THEREFORE ORDERED that Defendant’s Motion for Early Termination of

Supervised Release, (Doc. No. 66), is GRANTED.




   1
     In his first motion for early termination of supervised release, (Doc. No. 64), Defendant
indicated that he was ordered to serve 8 months of home detention and began his two-year term of
supervised release in June 2019. However, in his Amended Motion, Defendant clarifies that his 8
months of home detention was a special condition of his supervised release.
   The Clerk is directed to certify copies of this order to Defendant, counsel for Defendant, the

United States Attorney, the United States Marshals Service, and the United States Probation

Office.

   SO ORDERED.


                                 Signed: March 12, 2020
